Per Curiam.

The respondent was admitted to practice by this court on December 16, 1959. In this proceeding petitioner moves to confirm in part and disaffirm in part the Referee’s report. Respondent moves to confirm the report.
The petitioner asserted three charges of professional misconduct. The respondent admitted the first charge, which alleged that she was convicted, after trial, of attempted violation of subdivision 5 of section 421 of the Election Law, a class B misdemeanor. Respondent denied charges two and three.
The reporting Justice found respondent guilty of the first charge, but recommended dismissal of the second and third charges.
After reviewing all of the evidence, we agree with the findings of the Referee. We find respondent guilty of professional misconduct as alleged in the first charge and dismiss charges two and three. The petitioner’s motion is granted as to the first charge and denied as to the second and third charges and respondent’s motion to confirm the Referee’s report is granted.
In determining the appropriate measure of discipline to be imposed, we have taken into consideration respondent’s previously unblemished record and the fact that none of her clients were prejudiced by her actions. Accordingly respondent should be and she hereby is censured for her misconduct.
Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Damiani, JJ., concur.